Citation Nr: 0800913	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  92-15 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty in the military from April 
1967 to July 1969.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 1991 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.

In an October 2000 decision, the Board denied service 
connection for systemic lupus erythematosus (SLE) and 
determined that new and material evidence had been submitted 
to reopen the claim, now at issue, for service connection for 
an acquired psychiatric disorder-inclusive of PTSD.  The 
Board remanded the veteran's current claim in the October 
2000 Board decision, and again in July 2005.

In May 2005, the veteran was notified that the Veterans Law 
Judge (VLJ) who presided over her November 1992 hearing was 
no longer employed at the Board, so she had the right to 
another hearing before another VLJ of the Board who will 
ultimately decide her appeal.  In January 2007, the veteran 
was provided a hearing before the undersigned VLJ.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At her January 2007 hearing, the veteran submitted forms 
authorizing VA to obtain additional private medical evidence 
of treatment at St. Vincent Medical Center in 1979 or 1980, 
and at St. Johns River Hospital in 1978.  Unfortunately, 
these forms expired 180 days after they were signed, and will 
need to be renewed by the appellant.  The Board notes that 
the record already contains some medical records from St. 
Vincent Medical Center, but that the record contains no 
records from St. Johns River Hospital.  There is also no 
indication that VA has made any attempt to obtain any records 
from St. Johns River Hospital in the past.  Accordingly, 
copies of the identified records should be requested.  See 
38 C.F.R. § 3.159(c)(1) (2007).

Also, on a VA Form 21-4138 dated March 1, 1999, the veteran 
reported psychiatric therapy treatment at Behavioral Health 
Specialists in Latham, New York.  There is no indication that 
records from this facility have been requested.  These 
records should be requested.  Id.

Previous unsuccessful attempts have been made to obtain 
records from the Social Security Administration (SSA); in 
October 2003, SSA reported that the folder was not located 
after an exhaustive and comprehensive search.  Nonetheless, 
in March 2005 the veteran submitted a SSA award letter dated 
in May 2004, and requested that an additional attempt be made 
to obtain her SSA medical records.  She asserted that these 
records would have a positive effect on her claim.  She also 
testified in January 2007 that she was still receiving SSA 
disability benefits on the basis of PTSD.  Another attempt 
should be made to obtain the veteran's SSA records.  See 
38 C.F.R. § 3.159(c)(2) (2007).

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary 
authorizations, request copies of the 
veteran's medical records from St. 
Vincent's Medical Center, from St. Johns 
River Hospital, and from Behavioral Health 
Specialists.

2.  Make another attempt to obtain the 
veteran's SSA disability decision and the 
medical records on which it is based.

3.  Upon completion of the above requested 
development, reconsider the veteran's 
claim.  If the benefit sought on appeal is 
not granted, the veteran and her 
representative should be provided a 
supplemental statement of the case and be 
afforded the appropriate opportunity to 
respond.  


The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



